Citation Nr: 9934966	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's disability compensation benefits on behalf of his 
children.


REPRESENTATION

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1995 RO decision which denied the appellant's 
claim for an apportioned share of the veteran's disability 
compensation benefits.  This is a simultaneously contested 
claim.  The appellant is the custodian of children of the 
veteran.  The appellant is not represented.  The veteran is 
the appellee, and he is represented by the American Legion.  
In October 1998, the Board remanded the case to the RO.  The 
case was subsequently returned to the Board.

The present Board decision only addresses the question of 
whether there has been a timely appeal from the RO's December 
1995 apportionment decision.  The file shows that in May 
1999, the appellant filed a new claim for an apportionment; 
the RO has not yet adjudicated that claim; such claim is not 
on appeal; and the Board refers this new claim to the RO for 
appropriate action.


FINDINGS OF FACT

On December 8, 1995, the RO notified the appellant that its 
claim for apportionment of the veteran's compensation was 
denied; on January 23, 1996, the RO received a notice of 
disagreement from the appellant; on March 11, 1996, the RO 
sent the appellant a statement of the case (the cover letter 
to this document told the appellant that, since this was a 
contested claim, a substantive appeal must be filed within 30 
days, in order to complete the appeal); and the appellant's 
substantive appeal was thereafter received by the RO on April 
17, 1996 (more than 30 days after issuance of the statement 
of the case).


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO's 
December 1995 decision which denied the apportionment claim, 
and the Board thus has no jurisdiction to review the claim.  
38 U.S.C.A. §§ 7104, 7105, 7105A, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  The present case involves a contested 
apportionment claim.  In order for an appeal of a contested 
claim to be timely, an appellant must file a notice of 
disagreement within 60 days from the date of mailing of the 
RO's notification of the decision, and a substantive appeal 
must be filed within 30 days after the date of mailing of the 
statement of the case.  38 U.S.C.A. §§ 7105, 7105A; 38 C.F.R. 
§§ 20.200, 20.501.

As noted in the above findings of fact, the appellant filed a 
timely notice of disagreement with the RO's December 1995 
decision which denied apportionment, but the appellant's 
substantive appeal was not timely, as it was filed more than 
30 days after issuance of the statement of the case.  In an 
August 1999 letter to the appellant, the RO explained that 
the appeal was untimely, and the appellant was given an 
opportunity to respond and was informed of its appellate 
rights on the timeliness question.  The appellant did not 
respond.

The Board concludes that the appellant has not timely 
perfected an appeal from the RO's December 1995 apportionment 
decision.  Thus, the Board has no jurisdiction to review the 
apportionment claim, and the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7108; Roy v. Brown, 5 Vet. App. 554 
(1993).  


ORDER

The appeal is dismissed.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 


